DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed 01/21/2021, is acknowledged.  Amendments to the specification have been entered.
Claims 17-19 and 21-25 are pending in this action.  Claims 20 and 26-35 have been cancelled.  Claims 1-16 have been cancelled previously.  Claims 17-18, 21-23 and 25 have been amended.  Claims 17-19 and 21-25 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a divisional of U.S. Patent Application No. 16/381,774, filed April 11, 2018 and now abandoned, which claims benefit of provisional U.S. Application No. 62/657,112, filed April 13, 2018. 

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement, filed 01/21/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement.  MPEP 609.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “administering to the subject an effective amount of micheliolide or derivatives thereof alone or in combination with nanoparticles” that is unclear.  Does this limitation imply the use of micheliolide powder  (i.e., alone)?  To this point, it is noted that the instant specification teaches the use of nanoparticles comprising micheliolide in combination with other constituents (Abstract; Technical field).  Clarification is required. 
Claim 22 recites the limitation “treatment is selected from the group consisting of an immunotherapy agent, ...” that is unclear, because the process (i.e., treatment) is defined as a compound(s) (i.e., immunotherapy agent).  Clarification is required.  Similar is applied to claims 23.  
 Claims 18-19, 21 and 24-25 are rejected as being dependent on rejected independent claim 17 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2014/0234210 (hereinafter referred to as Lin), in view of Fasan et al., WO 2019/040335 (priority date 08/19/2017; hereinafter referred to as Fasan) and Chen et al., US 9,255,078 (hereinafter referred to as Chen), and Hoffmann, US 2016/0279187, and further in view of Lippard et a., US 2017/0129911 (hereinafter referred to as Lippard).
Lin teaches the use of metal bisphosphate nanoparticles for anti-cancer treatment, (Title; Abstract), wherein said nanoparticles include (Abstract; Para. 0257-0260, 0267 as applied to claims 17-18, 22): (i) a core comprising inorganic material; (ii)  coating layer(s) surrounding an outer surface of the core and comprising organic/inorganic polymers, a metal oxide, a lipid layer(s), targeting moiety, a passivative moiety (Abstract; Para. 0069–0070, 0075, 0089; 0162-0168);  (iii) anticancer drugs, e.g., cisplatin or oxaliplatin prodrugs, methotrexate, leucovorin, pemetrexed disodium, doxorubicin, vinblastine, vincristine, vindesine, cytarabine, azathioprine, melphalan, imatinib, anastrozole, and letrozole (Para. 0246); and (iv) additional therapeutic agents, antibodies, cytokines as targeting agents to direct the nanoparticles to specific sites.  
pharmaceutical acceptable carrier (Para. 0072, 0080) for treatment various types of cancer, e.g., skin cancers (e.g., melanoma), connective tissue cancers (e.g., sarcomas), adipose cancers, breast cancers, head and neck cancers, lung cancers (e.g., mesothelioma), stomach cancers, pancreatic cancers, ovarian cancers, cervical cancers, uterine cancers, anogenital cancers (e.g., testicular cancer), kidney cancers, bladder cancers, colon cancers, prostate cancers, central nervous system cancers, retinal cancer, blood cancers, neuroblastomas, multiple myeloma, and lymphoid cancers (Para. 0208-0209, 0229 as applied to claims 21). 
Lin also teaches that efficiency of therapeutic treatment can be controlled by external triggers such as laser photon activation as in photodynamic therapy or ionizing radiation (such as X-rays) as in radiation sensitization (Para. 0223, 0247 as applied to Claims 17, 19).
Lin does not teach the use of micheliolide or derivative thereof (Claims 17-18), and also does not teach the use of immune checkpoint inhibitors for cancer treatment (Claims 23-25).
Fasan teaches the use of micheliolide derivatives as anticancer drugs in medical compositions for the cancer treatment that can be used in combination with a pharmaceutically acceptable carrier or diluent and/or other drugs (Abstract; Para. 00118-00133).  Fasan teaches that said micheliolide derivatives (i) can be used for treatment of a large variety of cancers (Para. 00119-00126); (ii) may be administered as primary therapy, as adjunct therapy, or as radiation therapy sensitizers, i.e., a patient, or cells, or tissues, derived from a cancer patient, are pre-treated with said compounds prior to radiation therapy (Para. 00129).  Fasan further teaches that one can use such route of administration for providing the patient with an effective dosage of micheliolide derivative as oral, sublingual, rectal, intravenous, epidural, intrathecal, subcutaneous, transcutaneous, intramuscular, intraperitoneal (Para. 00133). 
Chen teaches the use of micheliolide derivatives as anticancer drugs in medical compositions for the cancer treatment that can be used in combination with a pharmaceutically acceptable carrier and/or other anti-cancer drugs (Title; Abstract; Col. 2, Ln. 24-Col.3, Ln. 47).  Chen specifically teaches that said micheliolide derivatives can be used for treatment of a large variety of cancers (Col. 4, Ln. 57-Col. 6, Ln. 11).  
Hoffmann teaches compositions for treatment of colitis and colorectal cancer (Abstract), wherein said compositions include micheliolide (Para. 0080) in combination with (i) organic-polymer based nanoparticles as delivery systems for an active agent (e.g., m-calpain selective inhibitor), and comprising a core and a polymer coating(s), e.g., coated nanoparticles (Para. 0011, 0012, 0033, 0060, 0063; 0086); and (ii) a carrier/diluent/excipient (Para. 0058).
Lippard teaches the use of immune checkpoint inhibitors for cancer treatment (Abstract).  To this point, Lippard teaches that immune checkpoint inhibitors such as IDO, CTLA-4, PD-1, PD-L1 inhibitors can enhance the efficacy of common cancer chemotherapeutics and are synergistic with radiation therapy (Para. 0005, 0039-0041, 0069; Examples).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include micheliolide derivatives as taught by Fasan and Chen into the compositions for cancer treatment as taught by Lin.  One would do so micheliolide and/or derivatives thereof in combination with cancer cell inhibitors as taught by Hoffmann and Lippard, because cited prior art teaches that said approach allow (i) improving efficiency of cancer treatment, (ii) enhancing the efficacy of common cancer chemotherapeutics, and (iii) is synergistic with radiation therapy. 

Response to Arguments
Applicant's arguments, filed 01/21/2021, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the rejections to clarify the position of the examiner and/or to address newly introduced amendments.  Additional examiner’s comments are set forth next.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., synergistic effect) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, it is noted that the fact that applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In the present case, 
All the references are reasonably drawn to the same field of endeavor that is compositions/formulations for treating cancer . 
Cited prior art teaches the use of nanoparticles as instantly claimed as constituents of compositions for cancer treatment.
Cited prior art teaches the use of micheliolide and derivatives thereof as anti-cancer agents and radiation therapy sensitizers, i.e., agents that enhance the ability of radiation to kill tumor cells.
Cited prior art teaches the use of combination therapy for cancer treatment that include radiation therapy.  
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.  

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.   MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615